FILED
                                                       NOVEMBER 29, 2016
                                                     In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division Ill




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

 STATE OF WASHINGTON,                          )            No. 33830-4-111
                                               )
                     Respondent,               )
                                               )
       V.                                      )            UNPUBLISHED OPINION
                                               )
TONYA LEIGH KIEHN,                             )
                                               )
                     Appellant.                )

       Pennell, J. -Tonya Leigh Kiehn appeals from the 2015 Adams County Superior

Court's denial of her motion to remit payment oflegal financial obligations (LFOs).

After Ms. Kiehn filed her appeal, the superior court entered an order remitting the LFOs

and waiving the accrued interest. In the interests of justice, we grant authority to the
No. 33830-4-111
State v. Kiehn


superior court nunc pro tune to enter the order of remission, and dismiss her appeal as

moot. RAP l.2(a), 7.2(e), 12.2.

                                       DISCUSSION

       Ms. Kiehn pleaded guilty in November 2008 to third degree theft. At sentencing,

the Adams County Superior Court imposed the following LFOs: $200 filing fee; $500

victim assessment; $30 sheriffs fee; $500 for the court-appointed attorney; and a $500

fine. Ms. Kiehn had already paid $3,000 in restitution. She moved for remission of her

LFOs in September 2015, presenting evidence that she was homeless and that her entire

income consisted of social security disability payments and food stamps. The superior

court denied Ms. Kiehn's motion to remit, but reduced her monthly obligation to $5.00.

Ms. Kiehn appealed.

       After Ms. Kiehn filed her appeal, the Washington Supreme Court decided City of

Richlandv. Wakefield,_ Wn.2d _ , 380 P.3d 459 (2016). Wakefield holds that a

court is prohibited from ordering a defendant to pay LFOs if their only source of income

is social security disability benefits, or if they or their family would otherwise suffer a

manifest hardship by payment of LFOs. Id. at 464-66. In light of Wakefield, the State

filed a motion to strike oral argument and moved in superior court for an order for

remission of Ms. Kiehn's LFOs. Despite the fact that the superior court did not have



                                               2
No. 33830-4-111
State v. Kiehn


approval from this court 1 to address a decision currently under review, the superior court

remitted Ms. Kiehn's outstanding LFOs and waived the accrued interest.

       Here, as in Wakefield, the appellant's sole current sources of income are her social

security disability benefits and food stamps. Accordingly, we agree with·the parties that

payment of the LFOs would impose a manifest injustice on Ms. Kiehn. Normally, we

would then remand the matter to the superior court for entry of an order remitting the

outstanding LFOs and interest. See Wakefield, 380 P.3d at 464. Here, however, the State

moved for and obtained an order of remission without seeking the permission of this

court. See RAP 7 .2(e ). Because we have the authority to liberally construe the rules to

promote justice (RAP 1.2(a)), and may take any action that the merits of the case and the

interests of justice may require (RAP 12.2), we grant authority to the superior court nunc

pro tune to enter the order remitting Ms. Kiehn's LFOs and accrued interest.

                                      CONCLUSION

       Ms. Kiehn thus has the relief she requested, and neither party contends her case

implicates the kind of continuing and substantial public interest that justifies further

review. See State v. Hunley, 175 Wn.2d 901,907,287 P.3d 584 (2012) (issues that are


       1
        A party must seek permission from this court prior to filing a postjudgment
motion in the trial court if the trial court determination will change a decision currently
being reviewed by this court. RAP 7 .2(e ).

                                              3
No. 33830-4-111
State v. Kiehn


technically moot may still be retained and decided if they involve matters of continuing

and substantial public interest). Accordingly, we dismiss this appeal as moot.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                       ~ ·ct
                                         Pennell, J.

WE CONCUR:



                                            ,:jz ll,o      ' ;t
                                         Siddoway,
                                                      tO
                                                       J.~             '




                                            4
                                                                                           I


                                                                                           J